             Case 4:19-cv-04548-HSG Document 1 Filed 08/05/19 Page 1 of 13




 1
     Robert R. Ahdoot (CSB 172098)
     rahdoot@ahdootwolfson.com
 2   AHDOOT & WOLFSON, PC
 3
     10728 Lindbrook Drive
     Los Angeles, California 90024
 4   Tel: (310) 474-9111
 5   Fax: (310) 474-8585

 6   Attorneys for Plaintiff and the putative class
 7   [Additional counsel appear on signature page]

 8

 9                IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF CALIFORNIA
10
                         SAN FRANCISCO DIVISION
11

12
     CURTIS SAUNDERS, individually and            )   Case No. 3:19-cv-4548
13   on behalf of classes of similarly situated   )
14   individuals,                                 )
                                                  )   CLASS ACTION COMPLAINT
15                       Plaintiff,               )   FOR DAMAGES AND
16                                                )   INJUNCTIVE RELIEF
     v.                                           )
17                                                )     1) Violation of 47 U.S.C. §
18                                                )        227
     SUNRUN, INC., a Delaware corporation,        )     2) Violation of Cal. Penal
19                                                )        Code § 632.7
20                       Defendant.               )
                                                  )
21                                                )   DEMAND FOR JURY TRIAL
22                                                )
                                                  )
23

24

25

26

27

28

                CLASS ACTION COMPLAINT, CASE NO. 3:19-cv-4548
             Case 4:19-cv-04548-HSG Document 1 Filed 08/05/19 Page 2 of 13




 1         Plaintiff Curtis Saunders (“Plaintiff”) individually and on behalf of all others
 2   similarly situated, brings this class action complaint against Defendant Sunrun, Inc.
 3   (“Sunrun” or “Defendant”), to stop Defendant’s practice of sending unauthorized
 4   text message advertisements to consumers’ cellular telephones and recording sales
 5   calls without obtaining proper advance consent, and to obtain redress for those
 6   harmed by Defendant’s misconduct. Plaintiff alleges as follows based on personal
 7   knowledge as to himself and as to his own acts and experiences, and as to all other
 8   matters, on information and belief, including an investigation conducted by his
 9   attorneys.
10                                NATURE OF THE CASE
11         1.      Defendant is a national retailer and servicer of residential solar power
12   systems.
13         2.      In a misguided attempt to promote solar power products and services,
14   Defendant engaged in an unlawful form of marketing: sending unauthorized
15   automated text message advertisements to consumers’ cellphones.
16         3.      By making these automated text message calls without consumers’
17   consent, Defendant has violated the Telephone Consumer Protection Act (the
18   “TCPA”), 47 U.S.C. § 227 et seq., as well as consumers’ privacy rights.
19         4.      The TCPA and its implementing regulations, 47 C.F.R. § 64.1200 et
20   seq., specifically prohibit companies such as Defendant from sending unauthorized
21   solicitations to consumers through automated text message calls without their
22   consent.
23         5.      Defendant’s conduct has thus caused actual, concrete harm to Plaintiff
24   and other consumers, not only because they were subjected to the aggravation and
25   invasion of privacy that necessarily accompanies unauthorized automated text
26   message advertisements, but also because consumers like Plaintiff frequently have
27   to pay their cellphone service providers for the receipt of such text messages, even
28   though the messages were sent without authorization and in violation of federal law.
                                               2
                  CLASS ACTION COMPLAINT, CASE NO. 3:19-cv-4548
             Case 4:19-cv-04548-HSG Document 1 Filed 08/05/19 Page 3 of 13




 1         6.     Furthermore, the sales calls placed by Defendant that result in the
 2   transmission of the unauthorized text messages at issue are recorded by Defendant
 3   without obtaining proper consent at the outset of the call in violation of California
 4   Penal Code § 632.7. Cal. Pen. Code § 632.7 was enacted specifically to protect
 5   consumers privacy rights from surreptitious recording of their cellular telephone
 6   conversations.
 7         7.     In order to redress these injuries, Plaintiff, on his own behalf and on
 8   behalf of the classes defined below, brings suit against Defendant under the TCPA
 9   and California Privacy Act, which protect consumers’ privacy rights and the right to
10   be free from receiving unauthorized text message calls to their cellphones.
11         8.     On his own behalf and on behalf of the members of the putative classes
12   defined below, Plaintiff seeks injunctive relief and an award of statutory damages,
13   together with costs and reasonable attorneys’ fees.
14

15                                        PARTIES
16         9.     Plaintiff, Curtis Saunders, is a natural person domiciled in Nevada.
17         10.    Defendant Sunrun is a Delaware corporation with its principal place of
18   business located in San Francisco, California.
19

20                              JURISDICTION & VENUE
21         11.    This Court has federal question subject matter jurisdiction over this
22   matter pursuant to 28 U.S.C. § 1331, because Plaintiff’s claims under the Telephone
23   Consumer Protection Act, 47 U.S.C. § 227 et seq. arise under federal law.
24         12.    This Court also has diversity jurisdiction under 28 U.S.C. § 1332(d),
25   because (i) at least one member of the putative class is a citizen of a state different
26   from any Defendant, (ii) the amount in controversy exceeds $5,000,000, exclusive
27   of interests and costs, and (iii) none of the exceptions under that subsection apply to
28   the instant action.
                                               3
                 CLASS ACTION COMPLAINT, CASE NO. 3:19-cv-4548
             Case 4:19-cv-04548-HSG Document 1 Filed 08/05/19 Page 4 of 13




 1         13.    This Court has personal jurisdiction over the Defendant because
 2   Defendant does and is registered to do business in California and nationwide,
 3   Defendant maintains its headquarters in California, and certain acts giving rise to the
 4   claims alleged herein were committed in California and this District.
 5         14.    Venue is proper in this District pursuant to 28 U.S.C. § 1391(b) because
 6   Defendant’s headquarters are in this district and because a substantial part of the
 7   events concerning the conduct at issue occurred in this District, as the unauthorized
 8   text message advertisements at issue originated in this District and Defendant
 9   recorded the phone calls at issue in this District.
10

11                           INTRADISTRICT ASSIGNMENT
12         15.    The conduct giving rise to the claim in this matter originated in the
13   County of San Francisco. Under Local Rule 3-2(c), this civil action should be
14   assigned to the San Francisco Division of the Northern District of California.
15

16                        COMMON ALLEGATIONS OF FACT
17         16.    Many companies now employ a host of automated technologies in their
18   communications with potential customers when promoting their products and
19   services.
20         17.    Among those technologies are recording systems that record any phone
21   calls with customers for future reference, marketing data, and/or quality control.
22   More recently, many companies have also turned to automated text message calls to
23   directly communicate with customers over their cellular telephones.
24         18.    Unauthorized text messages, much like surreptitious recording of
25   phone conversations without consent of all parties involved, invoke fundamental
26   privacy concerns, which state and federal laws have sought to regulate and protect.
27         19.    Specifically,   automated     text   message   calls,   and   particularly
28   unauthorized automated text message advertisements, are unlike more conventional
                                                4
                 CLASS ACTION COMPLAINT, CASE NO. 3:19-cv-4548
               Case 4:19-cv-04548-HSG Document 1 Filed 08/05/19 Page 5 of 13




 1   advertisements, because they are sent directly to the recipient’s personal cellphone,
 2   creating an annoying and aggravating interruption that is distracting, wastes the
 3   recipient’s time, and invades the recipient’s privacy.
 4         20.      Moreover, in contrast to regular forms of advertising that are paid for
 5   solely by the advertiser, text message calls can actually cost their recipients money,
 6   because cellphone users like Plaintiff have to pay their respective wireless service
 7   providers either for each text message call they receive, incur a usage allocation
 8   deduction to their text messaging plan, or pay a fixed or variable usage fee regardless
 9   of whether or not the message was authorized.
10         21.      Accordingly, Congress enacted the TCPA to prevent unsolicited
11   advertising calls to consumers’ cellphones. “Voluminous consumer complaints
12   about abuses of telephone technology – for example, computerized calls dispatched
13   to private homes – prompted Congress to pass the TCPA.” Mims v. Arrow Fin.
14   Servs., LLC, 132 S. Ct. 740, 744 (2012).
15         22.      The TCPA’s ban on unsolicited automated calls has been interpreted to
16   extend to automated text messages sent to cellular telephones.
17         23.      Similarly, California has recognized consumers’ rights to privacy when
18   engaging in telephone conversations and enacted Cal. Pen. Code § 632.7 to ensure
19   that companies such as Defendant are not able to record conversations without
20   properly disclosing at the outset of the call that the call is being recorded.
21

22                      ALLEGATIONS SPECIFIC TO PLAINTIFF
23         24.      Defendant sells residential solar-power systems throughout the United
24   States.
25         25.      As part of its sales process, when Defendant receives a customer
26   contact inquiring about its solar products, Defendant contacts the customer to follow
27   up and attempt to sell its solar products and services by live voice call placed by its
28   call agents.
                                                5
                 CLASS ACTION COMPLAINT, CASE NO. 3:19-cv-4548
               Case 4:19-cv-04548-HSG Document 1 Filed 08/05/19 Page 6 of 13




 1         26.     The sales calls placed by Defendant are automatically recorded from
 2   the moment that the call connects to a customer.
 3         27.     During these recorded calls, Defendant sends automated text messages
 4   to the customer’s cell phone about its products and services and asking for
 5   information to proceed with the sales process.
 6         28.     However, Defendant fails to always make sure that it has proper
 7   consent to send such automated telemarketing text messages to the potential
 8   customer.
 9         29.     For example, in October 2018, Defendant placed a call to Plaintiff’s
10   cell phone to follow up on his attempt to get a quote about Defendant’s solar products
11   and services.
12         30.     The call placed by Defendant was automatically recorded by Defendant
13   from the outset of the call.
14         31.     However, during the recorded call placed by Defendant, Defendant’s
15   call agent failed to inform Plaintiff from the outset of the call that the call was being
16   recorded and obtain his consent before proceeding with the call.
17         32.     Furthermore, during the recorded call, Defendant’s call agent asked
18   Plaintiff whether he agreed to receive further automated calls and text messages from
19   Sunrun.
20         33.     Plaintiff responded by specifically informing Defendant that he did not
21   consent to receive any text message communications from Defendant. Indeed,
22   Defendant’s call agent acknowledged Plaintiff’s statement and that he should not be
23   receiving any text message communications from Defendant.
24

25

26

27
28
                                                6
                 CLASS ACTION COMPLAINT, CASE NO. 3:19-cv-4548
             Case 4:19-cv-04548-HSG Document 1 Filed 08/05/19 Page 7 of 13




 1         34.    However, much to Plaintiff’s surprise and dismay, shortly thereafter
 2   Plaintiff received the two automated and generic text messages shown below that
 3   solicited further information from Plaintiff to move forward with the sales process:
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16         35.    Defendant sent the generic telemarketing text messages received by
17   Plaintiff through the use of an automatic telephone dialing system.
18         36.    When a call is placed to the (855) 478-6786 phone number from which
19   the text messages originated, a prerecorded message automatically plays informing
20   the caller that they have reached “Sunrun.”
21         37.    The text messages referenced above were unauthorized and sent
22   without Plaintiff’s consent in violation of the TCPA.
23         38.    The unauthorized text messages Plaintiff received caused actual,
24   concrete injuries, not only because the messages were sent in violation of the TCPA,
25   but also because they invaded Plaintiff’s privacy and interfered with his unrestricted
26   use of his cellphone.
27
28
                                               7
                 CLASS ACTION COMPLAINT, CASE NO. 3:19-cv-4548
              Case 4:19-cv-04548-HSG Document 1 Filed 08/05/19 Page 8 of 13




 1                            CLASS ACTION ALLEGATIONS
 2           39.    Plaintiff brings this action pursuant to Rules 23(b)(2) and 23(b)(3) of
 3   the Federal Rules of Civil Procedure on behalf of himself and two classes defined as
 4   follows:
 5           The Text Message Class: All persons in the United States and its Territories
 6   who, within the last four years, received one or more telemarketing text messages
 7   from Defendant on their cellular telephone after communicating to Defendant that it
 8   did not have consent to send text messages to that telephone number.
 9           The Recorded Call Class: All persons in the United States and its Territories
10   who, within one year prior to the filing of this Complaint, received a phone call from
11   Defendant on their cellular telephone regarding the sale of its products or services
12   and which was recorded without their consent being obtained at the outset of the
13   call.
14           40.    Expressly excluded from the Classes are any members of the judiciary
15   assigned to preside over this matter; any officer, director, or employee of Defendant,
16   and any immediate family members of such officers, directors, or employees.
17           41.    Upon information and belief, the Classes contain hundreds, if not
18   thousands, of members such that joinder of all members is impracticable.
19           42.    Plaintiff will fairly and adequately represent and protect the interests of
20   the other members of the Classes. Plaintiff has retained counsel with substantial
21   experience in prosecuting complex litigation and class actions. Plaintiff and his
22   counsel are committed to vigorously prosecuting this action on behalf of the other
23   members of the Classes, and have the financial resources to do so. Neither Plaintiff
24   nor his counsel has any interest adverse to those of the other members of the Classes.
25           43.    Plaintiff’s claims are typical of the claims of the other members of the
26   Classes in that the factual and legal bases of Defendant’s liability to Plaintiff and to
27   the other members of the Classes are the same. Plaintiff and the other members of
28
                                                  8
                   CLASS ACTION COMPLAINT, CASE NO. 3:19-cv-4548
             Case 4:19-cv-04548-HSG Document 1 Filed 08/05/19 Page 9 of 13




 1   the Classes have all suffered harm and damages as a result of Defendant’s unlawful
 2   and wrongful conduct.
 3          44.       There are many questions of law and fact common to the claims of
 4   Plaintiff and the other members of the Recorded Call Class, and those questions
 5   predominate over any questions that may affect individual members of the Recorded
 6   Call Class. Common questions for the Recorded Call Class include, but are not
 7   limited to, the following:
 8          (a)       Whether Defendant placed one or more calls to the cellular telephones
 9   of members of the Recorded Call Class;
10          (b)       Whether Defendant recorded the calls it placed to the members of the
11   Recorded Call Class;
12          (c)       Whether Defendant obtained consent at the outset of the call when it
13   called the members of the Recorded Call Class; and
14          (d)       Whether Defendant should be enjoined from engaging in such conduct
15   in the future.
16          45.       There are also many questions of law and fact common to the claims of
17   Plaintiff and the other members of the Text Message Class, and those questions
18   predominate over any questions that may affect individual members of the Text
19   Message Class. Common questions for the Text Message Class include, but are not
20   limited to, the following:
21          (a)       Whether Defendant sent one or more telemarketing text messages to
22   members of the Text Message Class;
23          (b)       Whether Defendant systematically continued to transmit automated
24   telemarketing text messages to individuals who communicated to Defendant that
25   they did not consent to receive such text messages from Defendant;
26          (c)       Whether Defendant used an automatic telephone dialing system to
27   transmit the unauthorized text messages at issue;
28          (d)       Whether Defendant’s conduct violated Plaintiff’s and the Text Message
                                                 9
                  CLASS ACTION COMPLAINT, CASE NO. 3:19-cv-4548
             Case 4:19-cv-04548-HSG Document 1 Filed 08/05/19 Page 10 of 13




 1   Class members’ respective rights to privacy;
 2          (e)       Whether Defendant’s conduct was willfully in violation of the TCPA
 3   such that the members of the Text Message Class are entitled to treble damages;
 4          (f)       Whether Defendant should be enjoined from engaging in such conduct
 5   in the future.
 6          46.       Defendant has acted and failed to act on grounds generally applicable
 7   to Plaintiff and the other members of the Classes, requiring the Court’s imposition
 8   of uniform relief to ensure compatible standards of conduct toward the members of
 9   the Classes, and making injunctive or corresponding declaratory relief appropriate
10   for the Class as a whole.
11          47.       Absent a class action, most members of the Classes would find the cost
12   of litigating their claims to be prohibitive and would have no effective remedy. The
13   class treatment of common questions of law and fact is superior to multiple
14   individual actions or piecemeal litigation in that it conserves the resources of the
15   courts and the litigants, and promotes consistency and efficiency of adjudication.
16

17                                 FIRST CAUSE OF ACTION
18                                   Violation of 47 U.S.C. § 227
19                     (On behalf of Plaintiff and the Text Message Class)
20          48.       Plaintiff incorporates by reference the foregoing allegations as if fully
21   set forth herein.
22          49.       Defendant sent unsolicited and unauthorized telemarketing text
23   messages using an automatic telephone dialing system to the cellular telephone
24   numbers of Plaintiff and the other members of the Text Message Class after Plaintiff
25   and the other members of the Text Message Class communicated to Defendant that
26   it did not have consent to send such messages.
27          50.       These generic, non-personalized text messages calls were automatically
28   generated using equipment that had the capacity at the time the text messages were
                                                  10
                  CLASS ACTION COMPLAINT, CASE NO. 3:19-cv-4548
             Case 4:19-cv-04548-HSG Document 1 Filed 08/05/19 Page 11 of 13




 1   sent to store or produce telephone numbers to be called using a random or sequential
 2   number generator and to automatically dial such numbers without human
 3   intervention.
 4         51.       Defendant has, therefore, violated the TCPA, 47 U.S.C. §
 5   227(b)(1)(A)(iii).
 6         52.       As a result of Defendant’s illegal conduct, Plaintiff and the members of
 7   the Text Message Class have had their privacy rights violated, have suffered actual
 8   and statutory damages and, under section 227(b)(3)(B) are each entitled to, inter
 9   alia, a minimum of $500.00 in damages for each such violation of the TCPA.
10         53.       To the extent Defendant knew or should have known that it did not have
11   Plaintiff’s and the Text Message Class members’ consent to be sent the
12   telemarketing text messages at issue, the Court should, pursuant to section
13   227(b)(3)(C), treble the amount for statutory damages recoverable by Plaintiff and
14   members of the Class.
15

16                               SECOND CAUSE OF ACTION
17                         Violation of California Penal Code § 632.7
18                    (On behalf of Plaintiff and the Recorded Call Class)
19         54.       Plaintiff incorporates by reference the foregoing allegations as if fully
20   set forth herein.
21         55.       California Penal Code § 632.7 requires that any party that “intentionally
22   records . . . a communication transmitted between . . . a cellular radio telephone and
23   a landline” must obtain “the consent of all parties to [the] communication”
24   (emphasis added).
25         56.       Defendant placed telephone calls from its landline telephone number to
26   the cellular telephones of Plaintiff and the other members of the Recorded Call Class.
27
28
                                                 11
                 CLASS ACTION COMPLAINT, CASE NO. 3:19-cv-4548
             Case 4:19-cv-04548-HSG Document 1 Filed 08/05/19 Page 12 of 13




 1          57.    Defendant utilized recording equipment to record the calls it placed to
 2   the cellular telephones of Plaintiff and the Recorded Call Class from the outset of
 3   the calls.
 4          58.    Upon information and belief, the telephone calls placed by Defendant
 5   to Plaintiff and the other members of the Recorded Call Class were placed by
 6   Defendant’s call agents located in California and/or recorded by Defendant in
 7   California.
 8          59.    Defendant failed to inform Plaintiff and the other Recorded Call Class
 9   members that the phone calls would be recorded, or otherwise seek consent to record
10   the calls, at the outset of the calls.
11          60.    As such, Defendant has violated § 632.7, and Plaintiff and the other
12   members of the Recorded Call Class had their privacy rights violated and, under §
13   637.2 are each entitled to, inter alia, $5,000.00 in damages for each such violation.
14

15                                   PRAYER FOR RELIEF
16          WHEREFORE, Plaintiff Curtis Saunders, on behalf of himself and the
17   Classes, prays for the following relief:
18                 1.     An order certifying the Classes as defined above;
19                 2.     An award of statutory damages;
20                 3.     An injunction requiring Defendant to cease all unauthorized
21                        text messaging activities;
22                 4.     An injunction requiring Defendant to cease all unauthorized
23                        phone call recording activities
24                 5.     An award of reasonable attorneys’ fees and costs;
25                 6.     Pre-judgment interest from the date of filing this suit; and
26                 7.     Such further and other relief the Court deems reasonable and
27                        just.
28
                                                12
                  CLASS ACTION COMPLAINT, CASE NO. 3:19-cv-4548
           Case 4:19-cv-04548-HSG Document 1 Filed 08/05/19 Page 13 of 13




 1                                   JURY DEMAND
 2              Plaintiff requests trial by jury of all claims that can be so tried.
 3

 4   Dated: August 5, 2019                         Respectfully submitted,
 5

 6                                                 By: /s/ Robert R. Ahdoot
 7                                                 Robert R. Ahdoot (CSB 172098)
                                                   rahdoot@ahdootwolfson.com
 8                                                 AHDOOT & WOLFSON, PC
 9                                                 10728 Lindbrook Drive
                                                   Los Angeles, California 90024
10                                                 Tel: (310) 474-9111
11                                                 Fax: (310) 474-8585

12

13                                                 Eugene Y. Turin
                                                   (pro hac vice to be filed)
14                                                 eturin@mcgpc.com
15                                                 MCGUIRE LAW, P.C.
                                                   55 W. Wacker Dr., 9th Fl.
16                                                 Chicago, IL 60601
17                                                 Tel: (312) 893-7002
                                                   Fax: (312) 275-7895
18

19
                                                   Attorneys for Plaintiff Curtis
20                                                 Saunders and the putative class
21

22

23

24

25

26

27
28
                                              13
              CLASS ACTION COMPLAINT, CASE NO. 3:19-cv-4548
